Exhibit 10.28
KEYCORP
SECOND EXCESS CASH BALANCE PENSION PLAN
ARTICLE I
THE PLAN
     The KeyCorp Second Excess Cash Balance Pension Plan (“Plan”), as originally
established December 28, 2004 to be effective January 1, 2005, and thereafter
amended and restated as of December 31, 2007 and December 31, 2008, is hereby
restated to reflect the December 31, 2009 Plan amendment to freeze all new
additional accruals under the Plan. The Plan, as structured, is designed to
provide certain select employees of KeyCorp with a Plan benefit that is
generally equal to the benefit that the employee would have been eligible to
receive under the KeyCorp Cash Balance Pension Plan but for the compensation and
accrual limitations imposed by Section 401(a)(17) and Section 415 of the
Internal Revenue Code of 1986, as amended, when combined with any vested benefit
provided to the employee under the KeyCorp Excess Cash Balance Pension Plan. It
is the intention of the Plan and it is the understanding of those employees
covered under the Plan that the Plan is unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended. It is also the understanding of those employees covered under the Plan
that the Plan will be administered in accordance with the requirements of
Section 409A of the Code.
ARTICLE II
DEFINITIONS
     2.1 Meanings of Definitions. As used herein, the following words and
phrases shall have the meanings hereinafter set forth, unless a different
meaning is plainly required by the context:

  (a)   “Beneficiary” shall mean the person, persons or entity entitled to
receive the Participant’s Plan benefits, if any, that are payable after a
Participant’s death.     (b)   “Credited Service” shall be calculated by
measuring the period of service commencing on the Participant’s Employment
Commencement Date and Re-Employment Commencement Date, if applicable, and ending
on the Participant’s Severance from Service Date. Credited Service shall be
computed based on each full month that the Employee is employed by an Employer.
    (c)   “Compensation” of a Participant for any Plan Year or any partial Plan
Year in which the Participant incurs a Severance From Service Date shall mean
the entire amount of compensation paid to such Participant during such period by
reason of his employment as an Employee, as reported for federal income tax
purposes, or which would have been paid except for (1) the timing of an
Employer’s payroll processing operations, (2) the Participant’s written election
to defer the receipt of compensation during the Plan Year, (3) the provisions of
the KeyCorp 401(k) Savings Plan, or (4) the provisions of the KeyCorp Flexible
Benefits Plan and/or any transportation reimbursement plan for the applicable
Plan year provided, however, the term shall not include:





--------------------------------------------------------------------------------



 



  (i)   any amount attributable to the Participant’s exercise of stock
appreciation rights, restricted stock and stock units and the amount of any gain
to the Participant upon the exercise of stock options;     (ii)   any amount
attributable to the Participant’s receipt of non-cash remuneration whether or
not it is included in the Participant’s income for federal income tax purposes;
    (iii)   any amount attributable to the Participant’s receipt of moving
expenses and any relocation bonus paid to the Participant during the Plan Year;
    (iv)   any amount attributable to any severance paid by an Employer or the
Corporation to the Participant;     (v)   any amount attributable to fringe
benefits (cash and non-cash);     (vi)   any amount attributable to any bonus or
payment made as an inducement for the Participant to accept employment with an
Employer;     (vii)   any amount attributable to salary deferrals paid to the
Participant during the Plan Year, which have been previously included as
Compensation under the Plan during the Plan Year or any prior Plan Year;    
(viii)   any amount paid to the Participant during the Plan Year which is
attributable to interest earned on Compensation deferred under a plan of an
Employer or the Corporation; and     (ix)   any amount paid for any period after
the Participant’s Termination or Retirement date.     (x)   any amount
attributable to deferred cash award payments to the Participant.

     For Plan Years beginning on and after January 1, 2006, only that
Compensation which is in excess of the compensation limits mandated under
Section 401(a)(17) of the Code shall be utilized in determining the
Participant’s Excess Pension Benefit under the provisions of Section 3.2 of the
Plan. Notwithstanding the foregoing, however, if the Participant is in a
benefits designator 85 or below, then only that Compensation which is in excess
of the compensation limits mandated under Section 401(a)(17) of the Code up to a
Plan Compensation maximum of $500,000 shall be utilized in determining the
Participant’s Excess Pension Benefit under the provisions of Section 3.2 hereof.
     (d) “Corporation” shall mean KeyCorp, an Ohio corporation, its corporate
successors, and any corporation or corporations into or with which it may be
merged or consolidated.
     (e) “Disability” shall mean (1) a physical or mental disability which
prevents a Participant from performing the duties the Participant was employed
to perform for his or her Employer when such disability commenced, (2) has
resulted in the Participant’s absence from work for 180 qualifying days, and
(3) application has been made for the Participant’s disability coverage under
the KeyCorp Long Term Disability Plan, and which constitutes a separation from
service under the requirements of Section 409A of the Code.

2



--------------------------------------------------------------------------------



 



     (f) “Employee” shall mean a common law employee who is employed by an
Employer; provided, however, that the term “Employee” shall not include any
person who at the time services are performed is not classified as a common law
employee by the Employer even though such person may for federal income tax
purposes, federal employment tax purposes, or any other purpose be reclassified
by the Employer as a common law employee retroactive to when such services were
performed by reason of administrative, judicial, regulatory or other
governmental action.
     (g) “Employer” shall mean KeyCorp and all of its subsidiaries or affiliates
unless specifically excluded as an Employer for Plan purposes by written action
by an officer of the Corporation. An Employer’s participation shall be subject
to any and all conditions and requirements made by the Corporation as the Plan
Administrator, and each Employer shall be deemed to have appointed the Plan
Administrator as its exclusive agent under the Plan.
     (h) “Excess Pension Benefit” shall mean the vested pension benefit payable
pursuant to the terms of this Plan to a Participant meeting the eligibility
requirements of Section 3.1 of the Plan.
     (i) “Excess Pension Program Benefit” shall mean the Participant’s
collective nonqualified pension benefit accrued under the KeyCorp Excess Cash
Balance Pension Plan and KeyCorp Second Excess Cash Balance Pension Plan,
subject to the terms and conditions of each respective Plan.
     (j) “Executive Supplemental Pension Program Benefit” shall mean the
Participants’ collective nonqualified pension benefit accrued under the KeyCorp
Executive Supplemental Pension Plan and KeyCorp Second Executive Supplemental
Pension Plan, subject to the terms and conditions of each respective Plan.
     (k) “Interest Credit” shall mean the rate at which a Participant’s Opening
Account Balance, as provided for under Section 3.3 of the Plan, is periodically
increased on a bookkeeping basis. The Interest Credit rate to be allocated to a
Participant’s Opening Account Balance shall mirror the Pension Plan’s Interest
Credit rate for each applicable Plan Year.
     (l) “Participant” shall mean an Employee who is a participant in the
Pension Plan and who is a job grade 86 or above, and is selected by the
Corporation to become a Participant in the Plan, and whose participation in the
Plan has not been terminated by the Corporation.
     (m) “Pension Plan” shall mean the KeyCorp Cash Balance Pension Plan, as the
same shall be in effect on the date of a Participant’s Retirement, death,
Disability or other termination of employment.
     (n) “Retirement” shall mean the termination of employment of a Participant
under circumstances in which entitle the Participant to receive an Early
Retirement or Normal Retirement Date benefit under the KeyCorp Cash Balance
Pension Plan, and which constitutes a separation from service as required under
Section 409A of the Code.
     (o) “Supplemental Retirement Plan” shall mean the KeyCorp Second
Supplemental Retirement Plan (formerly known as the Society Corporation
Supplemental Retirement Plan), the KeyCorp Excess Pension Benefit Plan, and the
KeyCorp Excess Pension Benefit Plan for Key Executives, with all amendments made
thereto.
     (p) “Termination” shall mean the voluntary or involuntary and permanent
termination of a Participant’s employment from his or her Employer and any other
Employer, whether by resignation or otherwise, and which constitutes a
separation from service as required under Section 409A of the Code.

3



--------------------------------------------------------------------------------



 



     All other capitalized and undefined terms used herein shall have the
meanings given them in the Pension Plan, unless a different meaning is plainly
required by the context.
     The masculine gender includes the feminine, and singular references include
the plural, unless the context clearly requires otherwise.
ARTICLE III
EXCESS PENSION BENEFIT
     3.1 Eligibility. A Participant selected by the Corporation to participate
in the Plan shall be eligible for an Excess Pension Benefit hereunder if the
Participant (i) terminates employment with an Employer on or after age 55 with
five or more years of Credited Service, (ii) is terminated from employment with
an Employer in conjunction with his or her Disability, or (iii) dies after
completing five years of Credited Service and has a Beneficiary who is eligible
for a benefit under the Pension Plan.
     A Participant shall also be eligible for an Excess Pension Benefit if the
Participant becomes involuntarily terminated from his or her employment with an
Employer for reasons other than the Participant’s Discharge for Cause, and
(i) as of the Participant’s termination date the Participant has a minimum of
twenty-five (25) or more years of Credited Service, (ii) the Participant enters
into a written non-solicitation and non-compete agreement with the Employer
under terms that are satisfactory to the Employer.
     For purposes of this Section 3.1, hereof, the term “Discharge for Cause”
shall mean a Participant’s employment termination that is the result of the
Participant’s violation of the Employer’s policies, practices or procedures,
violation of city, state, or federal law, or failure to perform his or her
assigned job duties in a satisfactory manner. The Employer shall determine
whether a Participant has had a Discharge for Cause.
     Notwithstanding any of the forgoing provisions of this Section 3.1,
however, a Participant’s eligibility for an Excess Pension Benefit shall be
subject to the requirements of Article V of the Plan.
     3.2 Amount of Excess Pension Benefit. The Excess Pension Benefit payable to
a Participant shall be in such amount as is required, when added to the excess
pension benefit payable in lump sum form to the Participant under the KeyCorp
Excess Cash Balance Pension Plan (if any) and the Accrued Benefit payable in
lump sum form to the Participant under the Pension Plan as of the Participant’s
Retirement or Termination date to produce a lump sum cash aggregate benefit
equal to the benefit which would have been payable under the Pension Plan
formula in lump sum form to the Participant if the limitations of
Section 401(a)(17) of the Code and the limitations of Section 415 of the Code
had not been in effect. For purposes of this Section 3.2 hereof, the term
“Pension Plan formula” means the method of calculating a Participant’s pension
benefit as reflected in Article IV of the Pension Plan and shall not include any
Predecessor Plan Grandfathered Benefits formula.
     3.3 Opening Account Balance. Effective January 1, 2005, Participants in the
frozen KeyCorp Excess Cash Balance Pension Plan who as of December 31, 2004 were
not vested in their Excess Cash Balance Pension Plan benefit shall have their
accrued but not vested benefit transferred to this Plan and reflected in a
bookkeeping opening account balance (“Opening Account Balance”) established for
the Participant. Such Opening Account Balance shall be credited with Interest
Credit as of the last day of each calendar quarter, based on the value of the
Participant’s Opening Account Balance as of the first day of the applicable
quarter. A Participant’s entitlement to this Opening Account Balance

4



--------------------------------------------------------------------------------



 



shall be governed by the eligibility provisions of Section 3.1 of this Plan, and
the value of the Opening Account Balance shall be added to and become a part of
such Participant’s Excess Pension Benefit, if any, which shall be payable in
accordance with the terms of this Plan. The establishment of the Participant’s
Plan Opening Account Balance shall terminate the Participant’s entitlement to
any benefit under the frozen KeyCorp Excess Cash Balance Pension Plan.
ARTICLE IV
PAYMENT OF EXCESS PENSION BENEFIT
     4.1 Immediate Payment Upon Termination or Retirement of the Participant.
Subject to the provisions of Section 4.2, Section 4.4, and Section 4.5 hereof, a
Participant shall receive an immediate distribution of his or her Excess Pension
Benefit which shall be made within 90 days following the Participant’s
(1) attainment of age 55, and (2) upon the Participant’s Termination or
Retirement. Such Excess Pension Benefit shall be paid in the form of a single
life annuity, unless the Participant elects in writing, a minimum of sixty days
prior to the Participant’s distribution date to receive his or her distribution
under a different form of payment that is actuarially equivalent to the
Participant’s Excess Pension Benefit when paid as a single life annuity payment.
The forms of payment from which a Participant may elect shall be identical to
those forms of payment provided under the Pension Plan, provided however, that
the lump sum payment option available under the Pension Plan shall not be a form
of distribution available under this Plan. Such payment method, once elected by
the Participant, shall be irrevocable.
     In calculating the Participant’s actuarially equivalent form of
distribution the Corporation shall rely upon calculations made by independent
actuaries for the Pension Plan, who shall apply the actuarial assumptions and
interest rate then in use under the Pension Plan for converting to the form of
payment elected by the Participant.
     4.2 Forfeiture of Plan Benefits. Notwithstanding the any other provision of
this Article VI, however, if the Participant engages in any Harmful Activity
prior to or within twelve months of his or her Termination or Retirement date,
then by operation of this Section 4.2 hereof and without any further notice to
the Participant all further Excess Pension Benefits shall be immediately
forfeited. In the event that a Participant has received a distribution of his or
her Excess Pension Benefit, and the Participant engages in any Harmful Activity
prior to or within twelve months of his or her Termination or Retirement, then
in such event the Participant shall repay to the Corporation the full amount of
such distributed Plan benefits within 60 days following the Participant’s
receipt of the Corporation’s notice of such Harmful Activity.
     The foregoing restrictions shall not apply in the event that the
Participant’s employment with an Employer terminates within two years after a
Change of Control if any of the following have occurred: a relocation of the
Participant’s principal place of employment more than 35 miles from the
Participant’s principal place of employment immediately prior to the Change of
Control, a reduction in the Participant’s base salary after a Change of Control,
or termination of employment under circumstances in which the Participant is
entitled to severance benefits or salary continuation or similar benefits under
a change of control agreement, employment agreement, or severance or separation
pay plan.
     The determination by the Corporation as to whether a Participant has
engaged in a “Harmful Activity” prior to or within twelve months after the
Participant’s Termination or Retirement shall be final and conclusive upon the
Participant and upon all other Persons.

5



--------------------------------------------------------------------------------



 



For purposes of this Section 4.2, a “Harmful Activity” shall have occurred if
the Participant shall do any one or more of the following:
ii) After notice from KeyCorp, fail to return to KeyCorp any document, data, or
thing in his or her possession or to which the Participant has access that may
involve Non-Public Information of KeyCorp.
(iii) After notice from KeyCorp, fail to assign to KeyCorp all right, title, and
interest in and to any confidential or non-confidential Intellectual Property
which the Participant created, in whole or in part, during employment with
KeyCorp, including, without limitation, copyrights, trademarks, service marks,
and patents in or to (or associated with) such Intellectual Property.
(iv) After notice from KeyCorp, fail to agree to do any acts and sign any
document reasonably requested by KeyCorp to assign and convey all right, title,
and interest in and to any confidential or non-confidential Intellectual
Property which the Participant created, in whole or in part, during employment
with KeyCorp, including, without limitation, the signing of patent applications
and assignments thereof.
(v) Upon the Participant’s own behalf or upon behalf of any other person or
entity that competes or plans to compete with KeyCorp, solicit or entice for
employment or hire any KeyCorp employee.
(vi) Upon the Participant’s own behalf or upon behalf of any other person or
entity that competes or plans to compete with KeyCorp, call upon, solicit, or do
business with (other than business which does not compete with any business
conducted by KeyCorp) any KeyCorp customer the Participant called upon,
solicited, interacted with, or became acquainted with, or learned of through
access to information (whether or not such information is or was non-public)
while the Participant was employed at KeyCorp unless such prohibited activity
was inadvertent, done in good faith, and did not involve a customer whom the
Participant should have reasonably known was a customer of KeyCorp.
(vii) Upon the Participant’s own behalf or upon behalf of any other person or
entity that competes or plans to compete with KeyCorp, after notice from
KeyCorp, continue to engage in any business activity in competition with KeyCorp
in the same or a closely related activity that the Participant was engaged in
for KeyCorp during the one year period prior to the termination of the
Participant’s employment.
For purposes of this Section 4.2 the term:
“Intellectual Property” shall mean any invention, idea, product, method of doing
business, market or business plan, process, program, software, formula, method,
work of authorship, or other information, or thing relating to KeyCorp or any of
its businesses.
“Non-Public Information” shall mean, but is not limited to, trade secrets,
confidential processes, programs, software, formulas, methods, business
information or plans, financial information, and listings of names (e.g.,
employees, customers, and suppliers) that are developed, owned, utilized, or
maintained by an employer such as KeyCorp, and that of its customers or
suppliers, and that are not generally known by the public.
“KeyCorp” shall include KeyCorp, its subsidiaries, and its affiliates.

6



--------------------------------------------------------------------------------



 



4.3 Payment Upon Death of the Participant.
     (a) Upon the death of a Participant who has met the service requirement of
Section 3.1, but who has not yet commenced distribution of his or her Excess
Pension Benefit, there shall be paid to the Participant’s Beneficiary the Excess
Pension Benefit that the Participant would have been entitled to receive had the
Participant retired on his or her date of death and commenced distribution of
his or her Excess Pension Benefit. Such Excess Pension Benefit shall be paid in
the form of a single life annuity within 90 days following such date of death.
     (b) In the event of a Participant’s death after the Participant has
commenced distribution of his or her Excess Pension Benefit, there shall be paid
to the Participant’s Beneficiary only those survivor benefits provided under the
form of benefit payment elected by the Participant.
     4.4 Distribution of Small Accounts. Notwithstanding any Plan provision
other than Section 4.5 hereof, if the value of a Participant’s vested Excess
Pension Benefit as of the Participant’s distribution date is under $50,000, such
balance shall be distributed to the Participant as a single lump sum
distribution as soon as reasonably practicable but in no event later than
90 days following the Participant’s Termination, Disability, Retirement or date
of death (provided the Participant has attained age 55).
     4.5 Payment Limitation for Key Employees. Notwithstanding any other
provision of the Plan to the contrary, in the event that the Participant
constitutes a “key” employee of the Corporation, (as that term is defined in
accordance with Section 416(i) of the Code without regard to paragraph
(5) thereof), the distribution of the Participant’s Plan benefit shall not begin
before the first day of the seventh month following the Participant’s date of
separation from service (or, if earlier, the date of the Participant’s death).
To the extent that an amount is deferred under the requirements of this
Section 4.5 until the first business day of the seventh month following the
Participant’s separation from service date, the payments to which the
Participant would otherwise have been entitled during the first six months
following the Participant’s separation from service date shall be accumulated
and paid to the Executive on the first business day of the seventh month. The
term “key employee” and the term “separation from service” shall be defined for
Plan purposes in accordance with the requirements of Section 409A of the Code
and applicable regulations issued thereunder.
ARTICLE V
DISTRIBUTION OF LARGEST PLAN BENEFIT
     5.1 Distribution of the Largest Plan Benefit. Unless otherwise previously
elected by the Participant, a Participant who meets the eligibility requirements
for an Excess Pension Program Benefit and who also meets the eligibility
requirements for an Executive Supplemental Pension Program Benefit, shall
automatically be provided the larger of the two Program benefits (i.e. the
greater of the Participant’s Excess Pension Program Benefit or the Participant’s
Executive Supplemental Pension Program Benefit).
     In making the determination required under this Section 5.1 hereof, the
Corporation shall rely upon calculations made by independent actuaries for the
Pension Plan, who shall apply the actuarial

7



--------------------------------------------------------------------------------



 



assumptions and interest rate then in use under the Pension Plan for converting
the Participant’s Excess Pension Program Benefit to a single life annuity form
of payment. The Participant automatically shall receive the Program Benefit that
provides the Participant with the largest monthly single life annuity benefit.
     5.2 Beneficiary Distribution of the Largest Plan Benefit.

  (a)   Upon the death of a Participant meeting eligibility requirements for an
Excess Pension Program Benefit and the eligibility requirements for an Executive
Supplemental Pension Program Benefit there shall be paid to the Participant’s
Beneficiary the larger of the two Programs’ death benefit. Such death benefit
shall be paid to the Beneficiary in the form of a single life annuity.     (b)  
In the event of a Participant’s death after the Participant has commenced
distribution of his or her Plan benefit, there shall be paid to the
Participant’s Beneficiary only those survivor benefits provided under the form
of benefit payment elected by the Participant.

ARTICLE VI
ADMINISTRATION
     6.1 Administration. The Corporation, which shall be the “Administrator” of
the Plan for purposes of ERISA and the “Plan Administrator” for purposes of the
Code, shall be responsible for the general administration of the Plan, for
carrying out the provisions hereof, and for making payments hereunder. The
Corporation shall have the sole and absolute discretionary authority and power
to carry out the provisions of the Plan, including, but not limited to, the
authority and power (a) to determine all questions relating to the eligibility
for and the amount of any benefit to be paid under the Plan, (b) to determine
all questions pertaining to claims for benefits and procedures for claim review,
(c) to resolve all other questions arising under the Plan, including any
questions of construction and/or interpretation, and (d) to take such further
action as the Corporation deems necessary or advisable in the administration of
the Plan. All findings, decisions and determinations of any kind made by the
Plan Administrator shall not be disturbed unless the Plan Administrator has
acted in an arbitrary and capricious manner. Subject to the requirements of law,
the Plan Administrator shall be the sole judge of the standard of proof required
in any claim for benefits and in any determination of eligibility for a benefit.
All decisions of the Plan Administrator shall be final and binding on all
parties. The Plan Administrator may employ such attorneys, investment counsel,
agents, and accountants as it may deem necessary or advisable to assist it in
carrying out its duties hereunder. The actions taken and the decisions made by
the Plan Administrator hereunder shall be final and binding upon all interested
parties subject, however, to the provisions of Section 6.2. The Plan Year, for
purposes of Plan administration, shall be the calendar year.
     6.2 Claims Review Procedure. Whenever the Plan Administrator decides for
whatever reason to deny, whether in whole or in part, a claim for benefits under
the Plan filed by any person (herein referred to as the “Claimant”), the Plan
Administrator shall transmit a written notice of its decision to the Claimant,
which notice shall be written in a manner calculated to be understood by the
Claimant and shall contain a statement of the specific reasons for the denial of
the claim and a statement advising the Claimant that, within 60 days of the date
on which the Claimant receives such notice, Claimant may obtain review of the
decision of the Plan Administrator in accordance with the procedures hereinafter
set forth. Within such 60-day period, the Claimant or Claimant’s authorized
representative may request that the claim denial be reviewed by filing with the
Plan Administrator a written request therefore, which request shall contain the
following information:

8



--------------------------------------------------------------------------------



 



  (i)   the date on which the request was filed with the Plan Administrator;
provided, however, that the date on which the request for review was in fact
filed with the Plan Administrator shall control in the event that the date of
the actual filing is later than the date stated by the Claimant pursuant to this
paragraph (i);     (ii)   the specific portions of the denial of the Claimant’s
claim which the Claimant requests the Plan Administrator to review;     (iii)  
a statement by the Claimant setting forth the basis upon which Claimant believes
the Plan Administrator should reverse its previous denial of the Claimant’s
claim and accept the Claimant’s claim as made; and     (iv)   any written
material which the Claimant desires the Plan Administrator to examine in its
consideration of the Claimant’s position as stated pursuant to paragraph
(iii) above.

     In accordance with this Section, if the Claimant requests a review of the
Plan Administrator’s decision, such review shall be made by the Plan
Administrator, which shall, within sixty (60) days after receipt of the request
form, review and render a written decision on the claim containing the specific
reasons for the decision including reference to Plan provisions upon which the
decision is based. All findings, decisions, and determinations of any kind made
by the Plan Administrator shall not be modified unless the Plan Administrator
has acted in an arbitrary and capricious manner. Subject to the requirements of
law, the Plan Administrator shall be the sole judge of the standard of proof
required in any claim for benefits, and any determination of eligibility for a
benefit. All decisions of the Plan Administrator shall be binding on the
Claimant and upon all other Persons. If the Participant or Beneficiary shall not
file written notice with the Plan Administrator at the times set forth above,
such individual shall have waived all benefits under the Plan other than as
already provided, if any, under the Pla
ARTICLE VII
CORPORATE ASSETS
     All benefits paid under the Plan shall be payable solely out of the general
assets of the Corporation. The Corporation shall have no obligation to establish
a trust to fund its obligation to pay benefits under the Plan or to insure any
benefits under the Plan and nothing contained in the Plan shall create or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Participant, the Corporation, or any other person. It is the
intention of the Corporation and the Participant that the Plan be unfunded for
tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended. The Corporation may, in its sole discretion,
combine the payment due and owing under the Plan with one or more other payments
owing to the Participant or the Participant’s Beneficiary under any other plan,
contract, or otherwise (other than any payment due under the Pension Plan) in
one check, direct deposit, wire transfer, or other means of payment.
ARTICLE VIII
AMENDMENT AND TERMINATION
     8.1 Termination or Amendment. The Corporation reserves the right to amend
or terminate the Plan at any time by action of its Board of Directors, or any
duly authorized Committee thereof; provided, however, that no such action shall
adversely affect the accrued benefit of any Participant who

9



--------------------------------------------------------------------------------



 



has met the age and service requirements of Section 3.1 or any Participant or
Participant’s Beneficiary who is receiving or who is eligible to receive an
Excess Pension Benefit hereunder. No amendment or termination will result in an
acceleration of Excess Pension Benefits in violation of Section 409A of the
Code.
     8.2 Effect of Plan Termination. Notwithstanding anything to the contrary
contained in the Plan, the termination of the Plan shall terminate the liability
of the Corporation and all Employers to provide for future benefits under the
Plan.
ARTICLE IX
MISCELLANEOUS
     9.1 Interest of Participant. The obligation of the Employer and of the
Corporation to provide a Participant or the Participant’s Beneficiary with an
Excess Pension Benefit under the Plan merely constitutes the unsecured promise
of the Employer and the Corporation to make payments as provided herein and no
person shall have any interest in, or a lien or prior claim on any property of
the Employer or Corporation.
     9.2 Benefits. Nothing in the Plan shall be construed to confer any right or
claim upon any person, firm, or corporation other than the Participant and the
Participant’s Beneficiary who may become entitled to an Excess Pension Benefit
under the Plan.
     9.3 No Present Interest. Subject to any federal statute to the contrary, no
right or benefit under the Plan and no right or interest in each Participant’s
Plan benefit shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right or benefit under the Plan, or
Participant’s Plan Account shall be void. No right, interest, or benefit under
the Plan or the Participant’s Plan benefit shall be liable for or subject to the
debts, contracts, liabilities, or torts of the Participant or his or her
Beneficiary. If the Participant or the Participant’s Beneficiary becomes
bankrupt or attempts to alienate, sell, assign, pledge, encumber, or charge any
right under the Plan or the Participant’s Plan benefit, such attempt shall be
void and unenforceable.
     9.4 Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of ERISA, and therefore is exempt from the provisions of Parts 2, 3, and 4 of
Title I of ERISA.
     9.5 No Commitment as to Employment. Nothing herein contained shall be
construed as a commitment or agreement upon the part of any Employee hereunder
to continue his or her employment with an Employer, and nothing herein contained
shall be construed as a commitment on the part of any Employer to continue the
employment, rate of compensation or terms and conditions of employment of any
Employee hereunder for any period. All Participants shall remain subject to
discharge to the same extent as if the Plan had never been put into effect.
     9.6 Absence of Liability. No member of the Board of Directors of the
Corporation or a subsidiary or committee authorized by the Board of Directors,
or any officer of the Corporation or a subsidiary shall be liable for any act or
action hereunder, whether of commission or omission, taken by

10



--------------------------------------------------------------------------------



 



any other member, or by any officer, agent, or Employee, except in circumstances
involving bad faith or willful misconduct for anything done or omitted to be
done.
     9.7 Expenses. The Corporation will pay all Plan expenses.
     9.8 Precedent. Except as otherwise specifically agreed to by the
Corporation in writing, no action taken in accordance with the Plan by the
Corporation shall be construed or relied upon as a precedent for similar action
under similar circumstances.
     9.9 Withholding. The Corporation shall withhold any tax which the
Corporation in its discretion deems necessary to be withheld from any payment to
any Participant, former Participant, or Beneficiary hereunder, by reason of any
present or future law.
     9.10 Validity of Plan. The validity of the Plan shall be determined and the
Plan shall be construed and interpreted in accordance with the provisions of
ERISA, the Code, and, to the extent applicable, the laws of the State of Ohio.
The invalidity or illegality of any provision of the Plan shall not affect the
validity or legality of any other part thereof.
     9.11 Parties Bound. The Plan shall be binding upon the Employers,
Participants, former Participants, and Beneficiaries hereunder, and, as the case
may be, the heirs, executors, administrators, successors, and assigns of each of
them.
     9.12 Headings. All headings used in the Plan are for convenience of
reference only and are not part of the substance of the Plan.
     9.13 Duty to Furnish Information. The Corporation shall furnish to each
Participant, former Participant, or Beneficiary any documents, reports, returns,
statements, or other information that it reasonably deems necessary to perform
its duties imposed hereunder or otherwise imposed by law.
     9.14 Trust Fund. At its discretion, the Corporation may establish one or
more trusts, with such trustees as the Corporation may approve, for the purpose
of providing for the payment of benefits owed under the Plan. Although such a
trust may be irrevocable in the event of insolvency or bankruptcy of the
Corporation, such assets will be subject to the claims of the Corporation’s
general creditors. To the extent any benefits provided under the Plan are paid
from any such trust, the Employer shall have no further obligation to pay them.
If not paid from the trust, such benefits shall remain the obligation of the
Employer.
     9.15 Notice. Any notice required or permitted under the Plan shall be
deemed sufficiently provided if such notice is in writing and hand delivered or
sent by registered or certified mail. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark or on the receipt for registration or certification. Mailed notice
to the Corporation shall be directed to the Corporation’s address, attention:
KeyCorp Compensation and Benefits Department. Mailed notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in the
Employer’s records
     9.16 Successors. The provisions of this Plan shall bind and inure to the
benefit of each Employer and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of an Employer.

11



--------------------------------------------------------------------------------



 



ARTICLE X
CHANGE OF CONTROL
     Notwithstanding any other provision of the Plan to the contrary, in the
event of a Change of Control, a Participant’s interest in his or her Excess
Pension Benefit shall vest, and the Participant shall be entitled to receive an
immediate distribution of his or her Excess Pension Benefit, if on and after a
Change of Control (i) the Participant’s employment is terminated by his or her
Employer and any other Employer without cause, or (ii) the Participant resigns
within two years following a Change of Control as a result of the Participant’s
mandatory relocation, reduction in the Participant’s base salary, reduction in
the Participant’s average annual incentive compensation (unless such reduction
is attributable to the overall corporate or business unit performance) or the
Participant’s exclusion from stock option programs as compared to comparably
situated Employees.
     For purposes of this Article X hereof, “Change of Control” shall be deemed
to have occurred if under a rabbi trust arrangement established by KeyCorp
(“Trust”), as such Trust may from time to time be amended or substituted, the
Corporation is required to fund the Trust because a “Change of Control”, as
defined in the Trust, has occurred.
ARTICLE XI
COMPLIANCE WITH
SECTION 409A CODE
     The Plan is intended to provide for the deferral of compensation in
accordance with the provisions of Section 409A of the Code and regulations and
published guidance issued pursuant thereto. Accordingly, the Plan shall be
construed and administered in a manner that is consistent with those provisions
and may at any time be amended in the manner and to the extent determined
necessary or desirable by the Corporation to reflect or otherwise facilitate
compliance with such provisions with respect to amounts deferred on and after
January 1, 2005. Notwithstanding any provision of the Plan to the contrary, no
otherwise permissible election, deferral, accrual, or distribution shall be made
or given effect under the Plan that would result in a violation, early taxation
or assessment of penalties, or interest of any amount under Section 409A of the
Code.
ARTICLE XII
AMENDMENT TO FREEZE
     12.1. Amendment to Freeze all new Plan Eligibility. Notwithstanding the
provisions of Section 3.1 of the Plan, as of December 31, 2009, the Plan shall
be frozen to all new Participants and the Corporation shall not, on and after
that date, select additional new Participants to participate in the Plan. All
other provisions of Section 3.1 of the Plan shall remain in full force and
effect.
     12.2 Amendment to Freeze Pay Credits and Transition Credits under the Plan.
As of January 1, 2010 the Plan shall be frozen with regard to the accrual of new
Pay Credits and Transition Credits (as those terms are defined under the KeyCorp
Cash Balance Pension Plan) under the Plan, and all

12



--------------------------------------------------------------------------------



 



accruals of Pay Credits and Transition Credits under the Plan shall cease as of
December 31, 2009. In conjunction with the freezing of all new accruals of Pay
Credits and Transition Credits under the Plan, all Participants’ Plan benefits
accrued up through December 31, 2009 shall be calculated under the requirements
of Section 3.2 of the Plan as of December 31, 2009, (the Participants’ “Accrued
Benefit”), and each Participant’s Accrued Benefit under the Plan shall be
reflected in a Plan Account established in the Participants name. As of
January 1, 2010, the provisions of Section 3.2 of the Plan will thereafter have
no further effect.
     12.3 Continued Accrual of Interest Credit on Participants’ Plan Accounts.
Effective January 1, 2010, each Participants’ Plan Accounts shall be increased
with Interest Credits (as that term is defined and determined annually under the
KeyCorp Cash Balance Pension Plan), as of the last day of each calendar quarter
based on the value of the Participant’s Plan Account balance as of the preceding
quarter-end Valuation Date. The Interest Credit rate to be allocated to
Participants’ Plan Accounts shall mirror the Pension Plan’s Interest Credit rate
for each applicable Plan Year. No Interest Credits shall be allocated to a
Participant’s Plan Account for any period following the Participant’s benefit
commencement date.”
     IN WITNESS WHEREOF, KeyCorp has caused this KeyCorp Second Excess Cash
Balance Pension Plan to be executed by its duly authorized officer this 8th day
of February 2010, to be effective as of that date.

            KEYCORP
      By:   /s/ Steven N. Bulloch       Title: Assistant Secretary     

13